Per Curiam.
The only question presented here is whether or not the plaintiff is correct in the following statement from his brief: “It was not only the statutory duty of the Presiding Judge to make a written record of any ruling made orally by him setting aside the verdict of the jury in this case, but to see to it that such record was made during the term the case was tried and before its expiration. Such failure could not be cured by the making of a record out of the county and more than ten days after the term had expired.”
We hold that this statement is incorrect, based upon many decisions of this Court, the most recent ones being: S. v. Cannon, 244 N.C. 399, 94 S.E. 2d 339; Trust Co. v. Toms, 244 N.C. 645, 94 S.E. 2d 806, and Goldston v. Wright, 257 N.C. 279, 125 S.E. 2d 462. G.S. 1-207 is not in conflict with this ruling, and G.S. 7-86 is not relevant here.
The following excerpt from S. v. Broadway, 259 N.C. 243, 130 S.E. 2d 337, is applicable here: “It is universally recognized that a court of record has the inherent power and duty to make its records speak the truth. It has the power to amend its records, correct the mistakes of its clerk or other oflicers of the court or to supply defects or omissions in the record (italics ours), and no lapse of time will debar the court of the power to discharge this duty.”
Judge Anglin was authorized to set the verdict aside and no written order to that effect was required to be signed at the time, and Judge Houk’s denial of judgment on the verdict was correct.
Affirmed.